Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/02/2019.
Claims 22-32 are cancelled by the applicant.
Claims 1-21 are pending, where claim 1 is independent.
This application claims the priority benefit of the International application no. PCT/IB2018/053729 filed on 05/18/2018 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 11/25/2019 has been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification objections (Title) 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRICAL CONTROL SYSTEMUSING SELECTIVE SWITCHING CONFIGURATION. MPEP 606.01

Specification Objection 
The disclosure is objected to because of the following informalities: 
a) The full form of the terms (acronym) “KNX, CAN, IP” are not disclosed in the specification in para [0007] and onwards. Full form is required for at least one time (better in the beginning or first use). Appropriate correction is required.
b)  The element “domotic” in para [0008] is not clear to the examiner. Appropriate correction or explanation is required.
c)  The element “--- electrical system IE” in para [0026] is not matching with the element “--- external electrical system IE” in para [0049]. Appropriate correction or explanation is required.
d)  The element “--- electrical power supply line SL” in para [0046] is not matching with the element “--- alternating input voltage SL” in para [0051] and “line SL” in para [0084]. Appropriate correction or explanation is required.
e) The terms “general switch 210” in para [0057] and “electronic device 210” in para [0058] use same element number. Appropriate correction is required.
f) The reference characters "205" and "210" have both been used to designate the element “electronic device” in para [0058] and onwards. Appropriate correction is required.
g) From [para 0025], figures are not described sequentially/simultaneously. Description of drawing should be sequential (figures should be described one after another). Appropriate correction is required. Because, the element 10 is missing in Fig.1 during the description of Fig.1 in para [0025]. But, the element “switching module 10” is present in Fig. 3 or 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-8 and 10-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Garcia, et al. (USPGPub No. 2011/0141647 A1) in view of Elberbaum, (USPGPub No. 20160054717 A1) and Ribbich, et al. (USPGPub No. 20160327921 A1).
As to claim 1, Garcia discloses An electrical control system, in particular for home automation systems, comprising at least one electronic switching device (Garcia [abstract] “switch for premises electrical circuits provides wireless control compatible with at least one home automation control system” see Fig. 1-7), which includes a switching module; 
said switching module comprising: 
(Garcia [0019- 43] “provides an electronic switch compatible with installation in two-way, three-way, and four-way circuits in home automation applications” [0003-08] “electrical switch includes a housing having an outer envelope - plurality of electrical terminals - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals - to respective first and second runner terminals of the plurality of terminals” [abstract] see Fig. 1-7, 2-way, 3-way, 4-way switches provide the selective switch configuration); and 
a plurality of terminals arranged to allow connection of said switching module to an external electrical system (Garcia [0003-08] “remotely-controllable electrical switch - includes a housing having an outer envelope - plurality of electrical terminals - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals - to respective first and second runner terminals of the plurality of terminals” [abstract] see Fig. 1-7); 
said switching module being arranged to allow the selective implementation of the switch configuration of the switching circuit or diverter configuration of the switching circuit or inverter configuration of the switching circuit to said terminals, in a partial way, or total way, or so as to implement a total separation to said terminals (Garcia [0019- 43] “provides an electronic switch compatible with installation in two-way, three-way, and four-way circuits in home automation applications - two-way (i.e., on and off) circuit application 400 with a single switch 402 and a single load device 404” [0003-08] “electrical switch includes a housing having an outer envelope - plurality of electrical terminals - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals - to respective first and second runner terminals of the plurality of terminals” [abstract] see Fig. 1-7, 2-way, 3-way, 4-way switches provide the selective switch configuration and off position of electronic switch provides total separation).
It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Ribbich/Elberbaum, with those of Garcia to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because structurally connecting intelligent support boxes of electrical wiring devices provides the selective implementation of the switch configuration.

As to claim 2, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein said at least one electronic switching device is intended to be fixed in a recessed seat arranged in a boundary wall of an environment, wherein the external electrical system extends in the recessed seat (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - housing having an outer envelope - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals” [0019- 43] [abstract] see Fig. 1-7, element 10 electronic switch wall-mounted provides recessed seat).

As to claim 3, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, further comprising an electronic electrical separation device connected to an external electrical power supply line and to an electrical power supply line; the electronic device for electrical separation being arranged to allow separation of said electrical power supply line from said external electrical power supply line in a manual or automatic mode (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - housing having an outer envelope - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals” [0019- 43] [abstract] see Fig. 1-7, ac power source as an external electrical power supply).

As to claim 4, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, further comprising an electronic electrical connection device which is intended to be fixed in a recessed seat arranged in a boundary wall of an environment; said an electrical power supply line extending in the recessed seat (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - housing having an outer envelope - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals” [0019- 43] [abstract] see Fig. 1-7, element 10 electronic switch wall-mounted provides recessed seat and ac power source as an external electrical power supply); 
said electronic device for electrical connection being arranged to allow installation of a generic electrical outlet and comprising at least one controlled switch arranged to allow an electrical connection between said electrical power supply line and a conductor of said electrical outlet (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - housing having an outer envelope - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals” [0019- 43] [abstract] see Fig. 1-7, element 10 electronic switch wall-mounted arrangement in a generic electric outlet).

As to claim 5, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, further comprising an electromechanical device comprising a solenoid valve or an electric pump controlled by a control circuit or directly by an electrical power supply line; said electromechanical device permitting passage of a fluid through a conduit (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - mains power with the air gap switch in its operational state, the controller directs application of a coil drive signal to the relay” [0019- 43] [abstract] see Fig. 1-7, coil drive signal to the relay provides the electromagnetic device to actuate the solenoid controlled device).

As to claim 6, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, further comprising an electronic energy transfer device which includes an electrical circuit for transferring energy by usage of air as a transport means (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - mains power with the air gap switch in its operational state, the controller directs application of a coil drive signal to the relay” [0019- 43]  [abstract] see Fig. 1-7coil drive signal to the relay provides the electromagnetic device where energy is transferred via air to actuate the solenoid controlled device).

As to claim 7, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, further comprising an electronic fingerprint detection device which includes a sensor for detecting fingerprints (Ribbich [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface - to monitor and control non-HVAC equipment within the building - configured to control both the HVAC equipment and the non-HVAC equipment within the building based on the information received” [0005-41] see Fig. 1-25, plurality of sensors in Fig. 7-9 provides the user/occupation detection device similar to fingerprint).

(Garcia [0019- 43] “provides an electronic switch compatible with installation in two-way, three-way, and four-way circuits in home automation applications - two-way (i.e., on and off) circuit application 400 with a single switch 402 and a single load device 404 - status indicator 32 that presents light from a light emitting diode (LED) functioning as a status indicator (reference numeral 88 in FIG. 2) corresponding to particular states of the internal electronics of the switch 10” [0003-08] “electrical switch includes a housing having an outer envelope - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals” [abstract] see Fig. 1-7, electronic switch includes LED to view status).

9. (canceled)
As to claim 10, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, further comprising an electronic sound device which includes a microphone or a speaker (Ribbich [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface - to monitor and control non-HVAC equipment within the building - configured to control both the HVAC equipment and the non-HVAC equipment within the building based on the information received” [0005-41] see Fig. 1-25, element 3004 speaker, element 3026 microphone and sound sensor in Fig.7A).

As to claim 11, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device includes a supporting hollow body comprising a tub-like containing portion, which defines a cavity having a front opening in a plane essentially parallel and close to a boundary wall; the supporting hollow body allowing fixing of said device in the recessed seat arranged in said boundary wall of an environment by means of screws or fixing bodies (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - housing having an outer envelope - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals” [0019- 43] [abstract] see Fig. 1-7, element 10 electronic switch wall-mounted arrangement in a standard electric outlet).

As to claim 12, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device includes a sensor for detecting light in a visible spectrum or in an ultraviolet spectrum or in an infrared spectrum, or includes a crepuscular sensor for controlling the light level (Ribbich [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface - to monitor and control non-HVAC equipment within the building - configured to control both the HVAC equipment and the non-HVAC equipment within the building based on the information received” [0005-41] see Fig. 1-25, light detection sensor in Fig.7A).

As to claim 13, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device includes a sensor for sensing ambient temperature or a sensor for sensing environmental humidity or a sensor for sensing at least one gaseous substance (Ribbich [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface - to monitor and control non-HVAC equipment within the building - configured to control both the HVAC equipment and the non-HVAC equipment within the building based on the information received” [0005-41] see Fig. 1-25, temperature and humidity sensor in Fig.7A).

As to claim 14, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device, which is connected to an electrical power supply line or an external electrical power supply line, includes: a control unit arranged to operate said electronic switching device (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - housing having an outer envelope - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals” [abstract] “switch includes processor” [0019- 43] see Fig. 1-7, element 10 electronic switch wall-mounted provides recessed seat and ac power source as an external electrical power supply, processor as control unit); 
a voltage monitoring circuit arranged to detect passage of the voltage of the electrical power supply line or external electrical power supply line to the zero crossing point; the voltage monitoring circuit generating a signal towards the control unit (Elberbaum [0154-165] “zero crossing 80 of the reference voltage curve is the start position or point in time for the processing of power consumption reading. The current phase shift is evident from the deviation of the zero crossing of the current curve. [0157] The zero crossing 80 shown is the cross from negative to positive, at that same time, the start position time 90”  [abstract] see Fig.1-15, graphical measuring device monitor the voltage and current including the zero crossing point); 
or, as an alternative to the voltage monitoring circuit, said electronic switching device connected to said electrical power supply line or external electrical power supply line, includes: a current monitoring circuit arranged to detect passage of the current of the electrical power supply line or external electrical power supply line to the zero crossing point; the current monitoring circuit generating a signal towards the control unit (Elberbaum [0154-165] “zero crossing 80 of the reference voltage curve is the start position or point in time for the processing of power consumption reading. The current phase shift is evident from the deviation of the zero crossing of the current curve. [0157] The zero crossing 80 shown is the cross from negative to positive, at that same time, the start position time 90”  [abstract] see Fig.1-15, graphical measuring device monitor the voltage and current including the zero crossing point).

As to claim 15, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device includes a power supply module comprising an input intended to be connected to an electrical power supply line or an external electrical power supply line; the power supply module having at least one DC voltage output (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - housing having an outer envelope - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals” [abstract] “switch includes processor” [0019- 43] “half-wave rectification with positive polarity into the power supply 46; a negative-polarity supply using reversed-polarity diodes - reconfiguration of a typical power supply 46 - bridge or any other style of full-wave rectification” see Fig. 1-7, rectified power supply provides DC voltage output; and ac power source as an external electrical power supply).

As to claim 16, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device includes a data communication circuit arranged to transmit or receive data through an electrical power supply line or an external electrical power supply line, or to transmit or receive radio frequency signals via an antenna (Ribbich [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface - to monitor and control non-HVAC equipment within the building - configured to control both the HVAC equipment and the non-HVAC equipment within the building based on the information received” [0005-41] [0130] see Fig. 1-25, data communication interface provides the circuit).

As to claim 17, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device is connected to a data transfer network directly or via a generic electric data connection device by at least one conductive cable or at least one optic fiber or a communication circuit arranged to transmit or receive radio frequency signals via an antenna (Ribbich [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface - to monitor and control non-HVAC equipment within the building - configured to control both the HVAC equipment and the non-HVAC equipment within the building based on the information received” [0115-130] “communications interface include an Ethernet card and port for sending and receiving data via an Ethernet-based communications network and/or a WiFi transceiver for communicating via a wireless communications network - communicate via local area networks or wide area networks (e.g., the Internet, a building WAN, etc.) and a variety of communications protocols” [0005-41] see Fig. 1-25, data communication interface provides the circuit).

As to claim 18, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device includes a server to remotely access said electrical control system (Ribbich [0098-127 ] “control device 100 communicatively coupled to one or more remote sensors, remote servers, or other information sources - to automate various systems or devices within a building - to communicate information to a user (e.g., status of equipment, temperature of a room, etc.) and to receive inputs from a user to change settings, set up new equipment” [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface” [0115-130] “repeaters provide wired or wireless communication to the main control unit - communications interface include an Ethernet card and port for sending and receiving data via an Ethernet-based communications network and/or a WiFi transceiver for communicating via a wireless communications network - communicate via local area networks or wide area networks (e.g., the Internet, a building WAN, etc.) and a variety of communications protocols” [0005-41] see Fig. 1-25).

As to claim 19, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device includes a data archive (Ribbich [0098-127 ] “control device 100 communicatively coupled to one or more remote sensors, remote servers, or other information sources - to automate various systems or devices within a building - to communicate information to a user (e.g., status of equipment, temperature of a room, etc.) and to receive inputs from a user to change settings, set up new equipment” [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface” [0115-130] “repeaters provide wired or wireless communication to the main control unit - communications interface include an Ethernet card and port for sending and receiving data via an Ethernet-based communications network and/or a WiFi transceiver for communicating via a wireless communications network - communicate via local area networks or wide area networks (e.g., the Internet, a building WAN, etc.) and a variety of communications protocols” [0005-41] see Fig. 1-25, sever built-in with memory/HDD for data archive).

As to claim 20, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device provides an electrical power supply line to an electronic device external to the electrical control system through a dedicated connection line by a received command signal (Garcia [0003-08] “wall-mount switch adaptable to two-way, three-way, and four-way control within constraints imposed by utility safety regulations for a home automation environment - housing having an outer envelope - configured to conduct multi-ampere electrical power from a common terminal of the plurality of terminals” [abstract] “switch includes processor” [0019- 43] “half-wave rectification with positive polarity into the power supply 46; a negative-polarity supply using reversed-polarity diodes - reconfiguration of a typical power supply 46 - bridge or any other style of full-wave rectification” see Fig. 1-7, ac power source as an external electrical power supply and processor as control unit provides the dedicated connection based on protocol).

As to claim 21, the overall combination of Garcia, Ribbich and Elberbaum discloses The electrical control system of claim 1, wherein the electronic switching device is used: as a repeater of a signal containing a predetermined protocol or an internet protocol (Ribbich [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface - to monitor and control non-HVAC equipment within the building - configured to control both the HVAC equipment and the non-HVAC equipment within the building based on the information received” [0115-130] “repeaters provide wired or wireless communication to the main control unit - communications interface include an Ethernet card and port for sending and receiving data via an Ethernet-based communications network and/or a WiFi transceiver for communicating via a wireless communications network - communicate via local area networks or wide area networks (e.g., the Internet, a building WAN, etc.) and a variety of communications protocols” [0005-41] see Fig. 1-25); or 
for transmitting control signals to or receiving control signals from any remote electronic device including a communication circuit adapted to transmit or receive radio frequency signals via an antenna, or for transmitting control signals to or receiving control signals from an electronic device external to the control electrical system; the (Ribbich [abstract] “home control system - configured to communicate with a plurality of remote sensor units via a data communications interface - to monitor and control non-HVAC equipment within the building - configured to control both the HVAC equipment and the non-HVAC equipment within the building based on the information received” [0115-130] “repeaters provide wired or wireless communication to the main control unit - communications interface include an Ethernet card and port for sending and receiving data via an Ethernet-based communications network and/or a WiFi transceiver for communicating via a wireless communications network - communicate via local area networks or wide area networks (e.g., the Internet, a building WAN, etc.) and a variety of communications protocols” [0005-41] see Fig. 1-25, Ethernet/internet provides a predetermined protocol for data communication).
22.-32. (canceled).
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Conte, et al. USPGPub No. 2018/0044103 A1. 
Lingemann, USPGPub No. 2004/0267385 A1.
Guan, et al. USPGPub No. 2017/0108236 A1. 
Murray, et al. USP No. 7,092,772 B2.
Basset, et al. USP No. 5,706,191.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119